Title: To Benjamin Franklin from Joshua Barney, 19 December 1783
From: Barney, Joshua
To: Franklin, Benjamin


          
            Sir
            Havre de Grace Decr. 19, 1783
          
          I have the honor to Acknowledge the Rect. of your letter of 16th.— The three Barrells and Box seeds I have this day

shipp’d on bd. a Vessell for Rouen. I hope they will arrive in Good order, the Nuts your Excelly. Speaks of I have None, but will If you think proper bring on my next Voyage a Quantity—I return you my Sincere thanks for your kind offer, but the time of my Stay is so very short I cannot embrace it, my Ship requiring my Attendance. I beg your Excellency to believe that I am with the Greatest respect Your Obt. & Hble Servt.
          
            J Barney
            Excelly. B Franklin
          
         
          Addressed: A Son Excellence / Monsieur B. Francklin / Ministre Plenipotentiaire des Etats unis / de L Amérique pres la Cour de france / a Passy
          Notation: Barney Dec. 19. 1783
        